Citation Nr: 1514410	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  12-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic disability manifested by fatigue, claimed as secondary to sarcoidosis.

2.  Entitlement to service connection for acquired psychiatric disability, claimed as secondary to sarcoidosis.

3.  Entitlement to service connection for heart disability, claimed as secondary to sarcoidosis.

4.  Entitlement to a disability rating for uveitis in excess of 10 degrees.  

5.  Entitlement to a compensable disability rating for chronic renal disease.

6.  Entitlement to a compensable disability rating for chronic liver disease. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to December 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the RO in Chicago Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence after the hearing accompanied by a waiver of his right to have that evidence considered initially by the RO.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for heart disability is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the transcript of the September 2014 Board hearing, the Veteran withdrew perfected appeals of entitlement to increased disability ratings for uveitis, chronic renal disease, and chronic kidney disease, as well as the application to reopen service connection for bilateral shoulder disability.  

2.  Fatigue is a symptom of sarcoidosis and/or medications prescribed for back disability; there is no other chronic disability manifested by fatigue.

3.  The evidence relating current acquired psychiatric disability to a service-connected disability is in relative equipoise with the evidence against the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding entitlement to an increased rating for uveitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal regarding entitlement to an increased rating for chronic renal disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal regarding entitlement to an increased rating for chronic kidney disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal regarding the application to reopen service connection for bilateral shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The basic criteria for service connection for disability manifested by fatigue are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2014).

6.  Acquired psychiatric disability is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal regarding entitlement to increased disability ratings for uveitis, chronic renal disease, and chronic kidney disease, and the application to reopen service connection for bilateral shoulder disability (see hearing transcript).  Hence, there remain no allegations of error of fact or law for appellate consideration with respect to those issues.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

Service Connection-Fatigue

The Board notes initially that the RO denied a prior claim for service connection for "stomach fatigue" in a November 2005 rating decision.  Since the November 2005 decision, the Veteran has clarified that he was not seeking service connection for a stomach disorder of any kind, but for general fatigue claimed as secondary to service-connected sarcoidosis or service-connected liver and kidney disease.  In light of the different nature of the disorder being claimed as compared with the disorder for which service connection was previously denied, and consistent with Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), the Board finds that the issue on appeal should be treated as a new claim and not an application to reopen.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App.439, 448 (1995).  

After a review of all of the evidence, the Board finds that there is no distinct current disability of "fatigue."  Rather, the Veteran's complaints of fatigue represent a symptom of the Veteran's already service-connected sarcoidosis and/or back disability.  

An October 2002 general medicine outpatient note includes a description of "generalized fatigue x 2-3 years."  There was no corresponding diagnosis.  A July 2009 VA pulmonary consultation suggests attribution of complaints of fatigue to medications prescribed for the Veteran's back disability, but also did not provide a distinct diagnosis.  
 
The Veteran was afforded a VA examination in June 2010 to evaluate his claims of chronic fatigue.  The Veteran reported onset of "[c]hronic fatigue" in 2003.  He reported fatigue on a daily basis that is variable in intensity.  It is manifested by a lack of energy and not muscle weakness.  The examiner noted that easy fatigability is a common accompaniment of chronic sarcoidosis and in the absence of a concomitant comorbidity or explanation, it is more likely than not that this represents sarcoidosis.  

There is no medical opinion that conflicts with that of the June 2010 VA examiner regarding attribution of symptoms to sarcoidosis, or with the findings of the July 2009 pulmonologist regarding attribution of symptoms to medication.  The medical opinion evidence establishes the Veteran's fatigue as a symptom attributable to already service-connected sarcoidosis, or to the already service-connected back disability.  

While the Veteran is competent to describe his symptoms generally, and may in some circumstances be competent to attribute certain symptoms to an established diagnosis, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Board finds that, in this case, attribution of fatigue to a specific diagnosis requires medical knowledge and understanding of the symptomatology associated with various diseases and the effects of various medications he is taking.  Thus, in this case, attribution of fatigue to a specific diagnosis is not capable of lay observation.  The Veteran is not shown to possess the medical knowledge necessary to determine whether his fatigue represents a separate disease process for which service connection can be granted or a symptom of an already service-connected disability.  

Here, the competent evidence does not establish a separate or distinct diagnosis for which service connection can be granted.  The competent evidence establishes fatigue as a symptom of already service-connected disability.  The appropriate remedy is to seek an increased rating for the service-connected sarcoidosis and/or back disability, which are the cause of his fatigue.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Claim

The Veteran asserts that current acquired psychiatric disability is etiologically related to his service-connected sarcoidosis.  The Veteran has been diagnosed with depressive disorder and with major depression (see May 2009 and June 2010 VA examinations), and more recently with psychotic features associated with major depression (see April 2014 VA mental health evaluation).  Thus, as there is evidence of a current disability and evidence of a service-connected disability, the Board's decision with respect to this issue turns on evidence of a nexus between a current psychiatric disorder and a service-connected disability (see Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The report of a VA mental health examination in May 2009 reveals that the first episode of outpatient treatment for mental health was in 2003 or 2004.  At that time, the Veteran was given the diagnosis of depressive disorder.  The examiner opined that the diagnosed depressive disorder was less likely than not secondary to sarcoidosis and was likely related to the Veteran's loss of his business, and to his conviction that, had he received appropriate compensation from VA, he would have been able to maintain his business.  

The report of a VA examination in June 2010 also reveals a diagnosis of depressive disorder.  The examiner opined that the Veteran's depressive disorder is less likely than not related to in-service treatment on May 24, 1982 for what was diagnosed as adjustment disorder.  The rationale was that the in-service adjustment disorder was related to a family situation which resolved.  

In response to a discussion at the Board hearing regarding the evidence necessary to substantiate the claim, the Veteran submitted a medical opinion dated October 7, 2014 from a VA clinical psychologist.  The psychologist noted that the Veteran is service-connected for several medical illnesses.  The opinion states: "his current psychiatric diagnosis, Major Depressive DO, recurrent, not only is a direct result of his numerous medical problems but is also disabling in itself."

While "numerous medical problems" is somewhat imprecise, the Board interprets this terminology as referring to the "several service-connected medical illnesses" noted earlier in the opinion.  While the opinion does not include a rationale, neither does the May 2009 opinion finding against secondary service connection.  Therefore, there is no reason to place greater probative weight on either opinion.  Nevertheless, the evidence in favor of a secondary etiology is in relative equipoise with the evidence against.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  

Duties to Notify and Assist

As the Board is granting service connection for acquired psychiatric disability, the claim is substantiated in full and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Regarding the claim for fatigue, the Veteran does not assert that there has been any deficiency in the notice provided to him in December 2008, May 2010, January 2011, and January 2013, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of the opinion that fatigue represents a symptom of sarcoidosis or back disability and not a separate disability.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the reasons for the RO denial of the fatigue claim and of the evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal of entitlement to an increased rating for uveitis is dismissed.

The appeal of entitlement to an increased rating for chronic renal disease is dismissed.

The appeal of entitlement to an increased rating for chronic kidney disease is dismissed.

The appeal of the application to reopen service connection for bilateral shoulder disability is dismissed.

Service connection for chronic disability manifested by fatigue is denied.  

Service connection for acquired psychiatric disability is granted.  

REMAND

A May 18, 2009 VA attending physician note includes the following reference to an April 2008 cardiology note: "Car[d]iomyopathy is very possibly related to Sarcoid."  It is unclear whether this is an excerpt from the cardiology note, or whether it is the May 2009 physician's conclusion, as there is no copy of the April 2008 cardiology note of record.  As this reference suggests a potential relationship between a current heart disorder and a service-connected disorder, the exact wording of the note is significant, and an attempt should be made to obtain the record.  

The Veteran was afforded a VA examination in May 2009 which included the opinion that cardiomyopathy is "Not likely related to sarcoidosis."  However, this opinion is conclusory without any discussion or explanation.  This fact takes on even greater significance in light of the apparently conflicting evidence noted above.  In light of the conflicting evidentiary picture in this case, the Board finds that the May 2009 opinion is inadequate to decide the issue.  

Accordingly, the claim is REMANDED for the following action:

1.  Obtain the April 2008 cardiology note referenced in the May 18, 2009 VA attending physician note.  The results of all attempts to obtain the record should be noted in the claims file.  

2.  Obtain an opinion from an appropriate medical professional regarding the relationship, if any, between the service-connected sarcoidosis and the claimed cardiomyopathy.  

If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  All necessary studies and tests should be obtained.  

The individual designated should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that current cardiomyopathy (or any other heart disability that may be diagnosed in the event a full examination is conducted) is causally or etiologically related to, or permanently worsened by, any of the Veteran's service-connected disabilities.  

Please include a rationale or explanation that is consistent with the evidence and accepted medical principles with all opinions provided. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


